Exhibit 10.1

FIRST AMENDMENT AGREEMENT

This First Amendment Agreement (this “Amendment”) is entered into this 6th day
of August, 2015, by and between (i) SILICON VALLEY BANK, a California
corporation (“Bank”), and (ii) RUBICON TECHNOLOGY, INC., a Delaware corporation
(“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of January 2, 2013 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) revise
certain definitions; (ii) extend the Revolving Line Maturity Date; and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 2.5(b) (Unused Revolving Line Facility Fee). Section 2.5(b) is
hereby amended in its entirety and replaced with the following:

“(b) Unused Revolving Line Facility Fee. Payable monthly in arrears on the first
day of each month occurring prior to the Revolving Line Maturity Date, and on
the Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility
Fee”) in an amount equal to one-half of one percent (0.50%) per annum of the
average unused portion of the Revolving Line, as determined by Bank. The unused
portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between
(i) the Revolving Line, and (ii) the average for the period of the daily closing
balance of the Revolving Line outstanding;



--------------------------------------------------------------------------------

2.2 Section 13 (Definitions). The definitions of “Borrowing Base”, “Eligible
Foreign Accounts” and “Revolving Line Maturity Date” appearing in Section 13.1
are hereby amended, each in its entirety, and each is respectively replaced with
the following:

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus
(b) thirty-five percent (35%) of the value of Borrower’s Eligible Inventory
(valued at the lower of cost or wholesale fair market value), but in any event,
in the case of this clause (b), not to at any time exceed the lesser of
(i) forty-five percent (45%) of gross availability and (ii) Ten Million Dollars
($10,000,000); in each case as determined by Bank from Borrower’s most recent
Transaction Report; provided, however, that Bank has the right to decrease the
foregoing amount and/or percentages in its good faith business judgment to
mitigate the impact of events, conditions, contingencies, or risks which may
adversely affect the Collateral or its value.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States or Canada but are
otherwise Eligible Accounts that are (i) Accounts of LG Innoteck, Crystalwise
Technology, Hitachi, Iljin Display, Tera Xtal, LAPIS Semiconductor, ROHM,
Applied Sapphire Limited, Fujikoshi Machinery Corp., Gavish Industrial
Technologies and Materials, Ltd., General Monitors Ireland, LDT, Impex High Tech
GmbH, Mitsubshi Chemical Corporation, Nichia Corporation, Osram Opto
Semiconductors GmbH, Procrystal Technology Co., Ltd., QIOPTIQ Photonics GmbH &
Co., KG, Seoul Optodevice Co., Stettler Sapphire, Crystal Applied Technology,
Hansol Technics Co. Ltd., IQE Silicon Compounds LTD, Lextar Electronic
Corporation, Nikon Corporation, Sapphire Technology & Applications Co., Ltd.,
Toyoda Gosei Co., Ltd., Seoul Viosys Co., Ltd., and Aixtron SE; or
(ii) otherwise acceptable to Bank, on a case-by-case basis, in its sole
discretion; provided, that all such Eligible Foreign Accounts will be reviewed
and re-determined by Bank on an annual basis (or more frequently, as determined
by Bank, in its reasonable discretion).

“Revolving Line Maturity Date” is January 2, 2018.

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date either (i) remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect; or
(ii) have been delivered to the Bank in connection with the execution of this
Amendment;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 [Reserved];

4.6 [Reserved]; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Updated Perfection Certificates. In connection with this Amendment, Borrower
and Guarantor have each delivered to Bank an updated Perfection Certificate,
dated on or about the date hereof (each an “Updated Perfection Certificate” and
collectively the “Updated Perfection Certificates”). Such Updated Perfection
Certificates amend, restate and replace in their entirety the Perfection
Certificates previously delivered by Borrower and Guarantor to Bank. From and
after the date hereof, each reference in any Loan Document to the “Perfection
Certificate” shall be deemed to be a reference to the Updated Perfection
Certificates, or either Updated Perfection Certificate, as the context requires.
Each of Borrower and Guarantor acknowledge, confirm and agree the disclosures
and information Borrower and Guarantor provided to Bank in said Updated
Perfection Certificates is true and complete as of the date hereof.



--------------------------------------------------------------------------------

6. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of (i) an amendment fee in an amount equal to Seventy
Five Thousand Dollars ($75,000), and (ii) Bank’s legal fees and expenses
incurred in connection with this Amendment and the existing Loan Documents
(c) Bank’s receipt of the Acknowledgment of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by Guarantor, (d) Bank’s receipt of each Updated Perfection
Certificate as described in Section 5 above, (d) updated evidence of insurance,
in form and substance acceptable to Bank, and (e) updated UCC and lien search
results (to be obtained by Bank at Borrower’s expense).

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: RUBICON TECHNOLOGY, INC. By  

/s/ Mardel A. Graffy

Name:   Mardel A. Graffy Title:   CFO BANK: SILICON VALLEY BANK By  

/s/ Kurt Nichols

Name:   Kurt Nichols Title:   Director



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the First Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty and the Guarantor Security Agreement relating to the Obligations of
Borrower under the Loan Agreement shall continue in full force and effect, shall
be valid and enforceable and shall not be impaired or otherwise affected by the
execution of the Amendment or any other document or instrument delivered in
connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty and the
Guarantor Security Agreement are true, accurate and complete as if made the date
hereof.

Dated as of August 6, 2015

 

GUARANTOR   RUBICON WORLDWIDE LLC   By:  

/s/ Mardel A. Graffy

  Name:   Mardel A. Graffy   Title:   CFO